DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 16 July 2019.  The references cited on the PTOL 1449 form have been considered.

Claim Objections
Claims 17-20 is objected to because of the following informalities:
Claim 17 recites “the first source/drain feature” and should read -- the first source/drain region 
Claim 17 recites “the second source/drain feature” and should read -- the second source/drain region .
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adusumilli et al. (U.S. Patent 9,978,750).
Referring to Claim 17, Adusumilli teaches a semiconductor device, comprising: an n-type device region (14) comprising a first source/drain region (18) and a first source/drain capping layer (38) over the first source/drain feature (18); and a p-type device region (16) comprising a second source/drain region (26) and a second source/drain capping layer (44) over the second source/drain feature (26), wherein the first source/drain capping layer (38) comprises silicon doped with an n-type dopant at a concentration greater the maximum solid solubility of the n-type dopant in silicon 
Referring to Claim 18, Adusumilli further teaches wherein the n-type dopant is phosphorous (Col. 6, Lines 37-56; Col. 7, Line 51 to Col. 8, Line 32; Col. 8 Lines 33-48; Col. 9, Lines 24-31).
Referring to Claim 19, Adusumilli further teaches wherein the concentration is 7.5x1021 atoms/cm3 (Col. 7, Line 61) which is between about 7 x 1021 atoms/cm3 and about 1.5 x 1022 atoms/cm3.

Allowable Subject Matter
Claims 1-16 are allowable.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of fabricating a semiconductor device, comprising: annealing the workpiece to form a first semiconductor oxide feature over the exposed first source/drain region and a second semiconductor oxide feature over the exposed second source/drain region; and removing the first semiconductor oxide feature to expose the first source/drain region in the first via opening in dielectric layer in combination with all of the limitations of Claim 1.

Regarding Claim 20, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device comprising, wherein the p-type device region further comprises a contact etch stop layer disposed over a portion of the second source/drain region and a portion of the second source/drain capping layer in combination with all of the limitations of Claims 17 and 20.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894.  The examiner can normally be reached on M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896